Appellant was convicted of slander and the lowest punishment assessed against her.
The complaint and information charged, in the language of the statute, that she falsely and maliciously and wantonly imputed a want of chastity to a married woman, naming her, in the presence and hearing of certain persons, naming them, in that she said that the husband of the slandered woman was not the father of the child recently born to her but that its father was one of the Ashley boys. This language, without question, imputed a want of chastity to the slandered woman and needed no innuendo to make it clear. So that the court did not err in overruling appellant's motion to quash the complaint and information because of a want of an innuendo.
The appellant's name was given originally in the complaint and information as Clara Bell Hatcher. Her true name was Mary Bell Hatcher. She moved to quash the pleadings on that account. The court entered an order that, it being suggested by defendant's counsel that her name was Mary, etc., instead of Clara, the pleadings be corrected, and instructed the clerk to note the change on the minutes, which was done. The court committed no error in so doing. Crescencio v. State, 73 Tex.Crim. Rep., 165 S.W. Rep., 936.
The term of court at which this case was tried, adjourned May 9, 1914. No order was made allowing any time after adjournment to file a statement of facts. What purports to be such statement shows to have been agreed to, approved and filed May 21, 1914. The Assistant Attorney General moves the court to strike out said statement of facts because not filed in term time, which is here granted. Durham v. State, 69 Tex.Crim. Rep., 155 S.W. Rep., 222.
There is no other question raised which can be considered in the absence of a statement of facts. The judgment is affirmed.
Affirmed. *Page 320